Citation Nr: 1721375	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-33 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for thoracic strain for the period prior to August 25, 2014, and higher than 20 percent for the period August 25 to December 5, 2014.

2.  Entitlement to an initial rating higher than 20 percent for thoracic strain for the period December 6, 2014 forward.

3.  Entitlement to an initial compensable rating for breast reduction surgery scar residuals for the period prior to August 25, 2014, and higher than 10 percent for the period August 25 2014 forward.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shin splints.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to January 2000, and from March 2001 to September 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for thoracic strain and surgery scar residuals of bilateral mammoplasty, both with noncompensable ratings, effective in February 2011; and determined that new and material evidence was not received to reopen the shin splints claim.  The Veteran appealed those determinations.

A December 2014 rating decision granted an increased rating from 0 to 20 percent for the thoracic strain, and from 0 to 10 percent for the scar residuals of bilateral mammoplasty, both effective in August 2014.  The Veteran continued her appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless she expressly indicates otherwise).

A June 2015 rating decision denied entitlement to service connection for right wrist pain and determined that new and material evidence was not received to reopen a claim for the left wrist.  The Veteran appealed the denial of a reopening of the left wrist claim, and a Statement of the Case (SOC) was issued in May 2016.  There is no indication in the claims file that the Veteran perfected the appeal by submitting a Substantive Appeal in response to the SOC.  See 38 C.F.R. §§ 19.32, 20.200 (2016).  Hence, that issue is not before the Board and will not be addressed in the decision below.

In January 2017, the Veteran testified at a Board hearing at the RO via video conference with the Veteran sitting at the RO and the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 30 days for receipt of non-VA medical evidence.

The issue of the initial rating for the thoracic spine disability for the period December 6, 2014 forward is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 25, 2014, the Veteran's thoracic strain disability manifested with normal range of motion (ROM) in all planes.

2.  For the period August 25 to December 5, 2014, the thoracic strain disabilitymanifests with forward flexion of greater than 30 degrees but less than 
60 degrees.

3.  Prior to August 25, 2014, the Veteran's scar residuals of bilateral mammoplasty manifested as asymptomatic, nonlinear, and superficial.  

4.  As of August 25, 2014, the Veteran's scar residuals of bilateral mammoplasty manifested as painful on examination.

5.  A March 2007 rating decision denied entitlement to service connection for bilateral shin splints.  The Veteran did not appeal the decision nor was additional evidence on the issue received within one year of the decision.

6.  The evidence added to the file since the March 2007 rating decision does not trigger additional assistance to the Veteran or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for thoracic strain for the period prior to August 25, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5237 (2016).

2.  The requirements for an initial rating higher than 10 percent for thoracic strain for the period prior August 25, 2014 to December 5, 2014 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237.

3.  The requirements for an initial compensable rating for surgical scar residuals for the period prior to August 25, 2014 and higher than 20 percent from that date forward are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, DC 7804.

4.  The March 2007 rating decision that denied entitlement to service connection for bilateral shin splints is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2016).

5.  New and material evidence to reopen a claim of entitlement to service connection for bilateral shin splints has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Notify and to Assist

Regarding the service connection for bilateral shin splints issue, VA provided the Veteran with time- and content-compliant notice via an April 2011 letter that was prior to issuance of the September 2011 rating decision on appeal.  Regarding the issues of initial increased ratings for the thoracic spine and scars, the Board notes that such issues stem from grants of service connection in the September 2011 rating decision.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  As concerns the Veteran's examinations, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In that vein, the Board acknowledges the Court of Appeals For Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158, 168 (2016), that held that the final sentence of § 4.59 creates a requirement that certain ROM testing be conducted whenever possible in cases of joint disabilities.  In this case, all of the Veteran's examinations pre-dated the Correia decision.  Hence, this decision reviews the Veteran's initial ratings only up to the last examinations in December 2014.  Otherwise, the Veteran's service treatment (STRs) and personnel records, and VA treatment records are in the claims file.  The RO inquired of the Social Security Administration for records and received a negative reply.  As noted earlier, the undersigned held the record of the hearing open for receipt of additional evidence which was in fact received.  Neither the Veteran nor her representative asserts that there are additional records to be obtained.

As such, the Board will proceed with consideration of the Veteran's appeal.

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination, and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  
See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Thoracic Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion (LOM), and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of ROM.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Correia requirements were noted earlier.

Rating Criteria

The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less.  A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined ROM (CROM) of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 
85 degrees; or, a CROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies.  38 C.F.R. § 4.71a.  Associated neurological symptoms are rated separately under the appropriate DC.  Id., Note (1).

Discussion

Thoracic spine

Historically, the STRs document the Veteran's complaints of, and treatment for, upper back pain which her treatment providers assessed was due to the size of her breasts.  She subsequently underwent breast-reduction surgery.  The August 2011 examination report (08/07/2011 VA Examination) reflects that the Veteran complained of residual thoracic pain that occurred approximately once every two months, more frequently depending on her activity.  She reported further that the pain lasted for a day.  She denied flare-ups and reported that her missed time from work had been due to other health problems.  The Veteran reported that she worked as a security guard, and that the body armor she had to wear, and other equipment, aggravated her symptoms.  Physical examination revealed no tenderness or muscle spasms.  ROM was normal in all planes, see 38 C.F.R. § 4.71a, Plate V, and pain free, i.e., the VA examiner checked a box indicating no objective evidence of painful motion.

In light of the findings noted upon clinical examination, the Board finds that the criteria for an initial noncompensable rating have not been more nearly approximated.  38 C.F.R. § 4.31.  In this regard, no functional loss was demonstrated.  The Board notes that the competent evidence reflects that, at this time, there was no loss of motion demonstrated on examination or any pain throughout the ROM.  As such, the Board finds that 38 C.F.R. § 4.59 is not applicable.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  The examination findings also noted the absence of any muscle spasms, guarding, or tenderness.  The examiner noted that repetitive-use testing did not result in any decrease in ROM, and the examiner noted that there was no functional loss due to the Veteran's thoracic strain residuals.  Hence, a compensable rating was not met on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  Neurological examination was also normal.

As such, the preponderance of the evidence is against a compensable initial rating prior to August 25, 2014.

Scar Residuals

As noted earlier, the Veteran underwent breast reduction surgery leaving scar residuals.  One or two scars that are unstable or painful on examination warrant a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).

The August 2011 examination report reflects that the examiner described the scars as follows: right breast: 39 cm (width) x 0.1 cm (width); transverse at nipple line 
9 cm x 0.1 cm; areola scar: 15 cm (length) x 0.1 cm; left breast: 31 cm (width) x 0.1 cm (width); transverse at nipple line 8 cm x 0.1 cm; areola scar: 14 cm (length) x 0.1 cm.  The examiner noted that none of the scars was painful, unstable, or exceeded 39 sq cm (6 sq inches) in area.  (08/17/2011 VA Examination, p. 11)  Hence, the evidence tends to weigh against a compensable initial rating.

The Board, however, noted that it is not clear as to whether the examiner's notation of 39 cm x 0.1 cm describes the total of areas of the noted traverse and areola scars for each breast, of if it represents a separate scar.  Nonetheless, the ambiguity does not prejudice the Veteran, as a nonlinear superficial scar not of the head, face, or neck must be 924 sq cm (144 sq inches) or more to warrant a 10-percent rating.  38 C.F.R. § 4.118, DC 7802.  Regardless of whether the examination report is read as describing 3 scars on each breast or 2, the scars on each breast separately, or in total on both do not constitute an area of 924 sq cm.  In order for scars not of the head, face, or neck of less than 924 sq cm to warrant a compensable rating, the scar must also be a deep scar.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id., Note (1).  The examiner did not indicate that any scar was deep.

In light of the above, the Board finds that both scars manifested as noncompensable at the August 2011 examination.  38 C.F.R. § 4.31.

In her Notice of Disagreement (NOD), the Veteran disputed the examination finding that her breast scars were not painful, or that she had no breast pain.  The Veteran asserted that was not what she said during her screening at the VA.  She asserted that she told the screeners that she had sharp breast pain and showed them where on her breast the pain was located.  (09/16/2011 NOD, p. 4)

The Board acknowledges that the Veteran is fully competent to describe and report the symptoms she experiences.  38 C.F.R. § 3.159(a)(2).  The Board notes two factors that impact her assertion: 1) her assertion implies that the screener(s) was not the examiner; and 2) the examiner noted the absence of any pain on examination of either scar.  Further, and this will be discussed more in the Remand part of the decision below, the Veteran's description of her asserted ongoing breast pain appears to go beyond the scars themselves.  Hence, the Board affords more weight to the examination findings as noted in the examination report.

Multiple Noncompensable Disabilities

Read liberally, the Veteran's NOD also appeared to dispute the denial of a compensable rating due to multiple service-connected disabilities rated noncompensable.  See 38 C.F.R. § 3.324.  The issue was not included in the SOC, but the Board will still address it for this part of the initial rating period prior to August 25, 2014, without any prejudice to the Veteran, for the reasons described below.  

Whenever a Veteran has two or more separate permanent service-connected disabilities of such character to clearly interfere with normal employability, even though none of the disabilities may be of a compensable degree under VA's Schedule for Rating Disabilities, the rating agency is authorized to apply a 
10-percent rating, but not in combination with any other rating.  Id.  Consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  As such, if a Veteran eventually receives a compensable rating, 38 C.F.R. § 3.324 is no longer for application.  See id (finding that the Board correctly construed § 3.324 a not applicable because it "is predicated on the existence solely of noncompensable service-connected disabilities").  

The regulation does not define what is meant by "clearly interfere with normal employability."  In any event, the evidence of record reflects that the Veteran worked full-time as a security guard, and she did not assert any inability to do her job.  Further, as noted earlier, the August 2011 examination report reflects that the examiner opined that neither of the Veteran's service-connected disabilities had any occupational impairment.  Hence, the Board finds that the preponderance of the evidence is against a compensable rating on the basis of multiple service-connected disabilities rated noncompensable.  

Period from August 25, 2014 to December 5, 2014

Thoracic Strain

As part of the development of the Veteran's appeal another examination was arranged.  The December 2014 examination report (12/05/2014 C&P Exam-DBQ Back, pp. 3-10) reflects that the examiner noted a diagnosis of record of thoracic strain.  The Veteran complained of constant upper back pain and stiffness which increased with activity and use of her upper extremity as the day progressed.  She reported her functional loss as decreased motion, but she denied flare-ups.  Physical examination revealed tenderness to palpation and muscle spasms of the thoracic paraspinal and shoulder stabilizing muscles.  ROM on forward flexion was 0 to 40 degrees, and the examiner noted pain on motion in all planes.  X-rays were interpreted as negative for arthritis or fracture.

In light of the findings on clinical examination, the Board finds that a rating in excess of the initial, staged 20-percent rating is not warranted.  As noted, ROM on forward flexion was less than 60 degrees.  However, a higher rating was not met or approximated because ROM on forward flexion was greater than 0 to 30 degrees.  Once a 20-percent rating is met on the basis of LOM on forward flexion CROM does not impact the rating.  The examiner also noted that repetitive-use testing did not result in any additional loss of ROM.  Hence, a higher rating was not met on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  As concerned the impact on the Veteran due to use over time, the examiner opined that it would result in a loss of 5 degrees of forward flexion.  A loss of an additional 5 degrees of ROM on forward flexion would still be greater than 0 to 30 degrees.  Hence, a 40-percent rating still would not result.  Id.; see also DeLuca, 8 Vet. App. 202.

Neurological examination was normal.  Muscle strength was 5/5 throughout; there was no muscle atrophy; straight leg raising was negative bilaterally; sensation was intact; and, deep tendon reflexes were 2+.  The examiner specifically noted that there was no evidence of radiculopathy or intervertebral disc syndrome (IVDS).  The examiner also marked no to any other neurologic abnormalities or findings (such as bowel or bladder problems).  Thus, the Board finds the competent evidence weighs against factual finding for a separate rating for associated neurological symptoms.

Scar Residuals

The December 2014 scar examination report reflects that the Veteran reported that her breast had increased in size since her reduction surgery.  She reported further that she had ongoing pain in the scars with sharp, stabbing pain along the scar tissue.  Physical examination revealed 2 painful scars at the anterior trunk that were not unstable.  Each scar was horizontal across each lower breast from the sternum to the tail of the breast.  The examiner noted that each scar was superficial and nonlinear.  The right breast, 27 x 2.5 cm; and the left, 30 x 1 cm.  The examination report reflects an approximate total area of 70 sq cm.  The examiner noted that the total area of non-linear scars is modified downward in total sq cm, as the width of the right breast scar varied from 2.5 cm to 1.0 cm, with only a smaller central portion of the scar being less than 1.0 cm in width.  The Board notes that, since neither scar is deep, the total area does not impact the rating.  See 38 C.F.R. § 4.118, DC 7801.

The objective findings on clinical examination show that the Veteran's scar residuals warranted the assigned 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  
A higher rating was not met or approximated, as neither of the scars is deep, and the examiner noted that neither scar affected an extremity or limited any function.  The examiner also noted that there was no functional/occupational impact.

Generally, the effective date of a staged increase is the date when entitlement arises.  38 C.F.R. § 3.400.  The RO, however, assigned an effective date for each increase of August 25, 2014, which is when a claim from the Veteran for increased ratings was received on a VA Form 21-526EZ.  The RO did this despite the fact that the Veteran's initial ratings were already on appeal.  Hence, the Board's designation of this part of the initial rating period as August 25, 2014 to December 5, 2014, the latter being the date of the December 2014 examination.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

New and Material Evidence

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background of Initial Claim

VA received the Veteran's initial claim in August 2006.  She described her claimed disorder as leg pain.  The March 2007 rating decision reflects that the rating board noted that the STRs for the Veteran's first period of service documented complaints of leg pain that was diagnosed as shin splints, for which the Veteran was placed on temporary Profile.  The rating Board determined, however, that the shin splints resolved, and there was no indication that they manifested during her second period of service.  The Veteran's lower extremities were assessed as normal upon entry into and separation from her second period of service.  See 11/26/2014 STR-Medical, 2nd entry, pp. 5-7; 3rd entry, pp. 26-33.  Hence, the rating board denied the claim, as there was no currently diagnosed disorder.  (03/26/2007 Rating Decision-Narrative).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was notified of the rating decision and of her right to appeal in April 2007.  (04/12/2007 Notification)  The Veteran did not appeal the decision, and additional evidence on the issue was not received within one year.  Hence, the rating decision became final.  VA received the Veteran's application to reopen the claim in February 2011.

Applicable Legal Requirements

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the March 2007 rating decision consists of VA outpatient records and the Veteran's sworn testimony at the hearing.  At the hearing, the Veteran testified that she had shin splints symptoms during her second period of service as well as her first, and that she has continued to experience symptoms.  She testified further that her current bilateral shin splints symptoms come and go; and, that she had not sought treatment because she was dealing with other issues, but she self-treated.  (Hearing Testimony, pp. 29-35)

As concerns outpatient records added to the record, while it is new evidence in the sense that it was not before the rating board in March 2007, it is not material, as it is redundant, and it does not contain any indication, to include competent medical evidence, of a current diagnosis of shin splints or a tibial disorder, or evidence that links or associates any such disorder with active service.  

The Veteran's sworn testimony is clearly new evidence, as it was not before the rating board in March 2007.  Under the parameters of this case, however, the Board finds that it is not material, as the Veteran's testimony did not identify any record or source that reflected a current diagnosis of bilateral shin splints.  The undersigned pointed out this deficiency to the Veteran and encouraged her and her representative to seek to obtain such evidence while the record of the hearing was held open.  (Hearing Testimony, pp. 35-36)  No such evidence has been received.  The Board finds that diagnosing a disorder such as shin splints requires medical training due to the nature of the disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, her testimony does not constitute competent evidence of a currently diagnosed shin splint, or other leg, disorder.

The Board notes that the notation of shin splints in the 2011 spine examination report referred to the Veteran's in-service history.  This is evident as the notation for the date of diagnosis reflects 1997/1998.  A current diagnosis of that disorder was not noted in the examination report.  In light of all of these factors, the Board finds that new and material evidence to reopen the claim has not been received.  38 C.F.R. § 3.156.

In reaching this decision the Board considered the doctrine of reasonable doubt, but the Veteran did not carry her burden of showing new and material evidence.  


ORDER

An initial compensable rating for thoracic strain for the period prior to August 25, 2014, and higher than 20 percent for the period August 25 to December 5, 2014 is denied.

An initial compensable rating for scars, residuals of bilateral mammoplasty for the period prior to August 25, 2014, and higher than 10 percent for the period August 25, 2014 forward is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral shin splints; the application to reopen is denied.


REMAND

The Board finds that a current examination that complies with Correia is needed.  Further, the Veteran testified that she is now experiencing radicular pain to her lower extremities.  Her testimony that was related to her breast pain suggested that her pain may not emanate from the scars.  Further, she submitted evidence of a private EMG that revealed bilateral S1 radiculopathy versus an axonal neuropathy, and a private MRI examination that revealed a disc protrusion at L5-S1.  (02/02/2017 Medical Treatment-Non-Government Facility, pp. 8)  The Board finds this evidence tends to show that her service-connected thoracic strain may have worsened since her last VA examination in 2014.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327(a).38 C.F.R. § 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all related treatment (VA and/or private) records generated since the August 2016 Supplemental Statement of the Case (SSOC) and add them to the claims file.  Any necessary releases needed for private records should be obtained from the Veteran.

2.  After the development in #1 is completed, arrange an examination by an appropriate examiner to determine the current severity of the Veteran's thoracic spine disability.  Inform the examiner that ROM testing must be conducted both passively and actively.  In addition to appropriate ROM testing, the examiner is requested to specifically address the extent, if any, of functional loss of use of the back due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

The examiner should also determine if the Veteran's complained-of pain at and from her breasts is due to peripheral nerve involvement or some other etiology.  Please provide a complete explanation.

Please provide an explanation for any opinion rendered.  If the examiner advises that any testing or opinion cannot be completed or rendered other than via conjecture or speculation, please explain why.

3.  After completion of the above, re-adjudicate the issue on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and her representative a SSOC and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


